Citation Nr: 1714809	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-01 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of gallbladder removal, to include as due to exposure to herbicide agents; and as secondary to service-connected skull defect due to fragment wound; traumatic brain injury (TBI); headaches due to fragment wound of the skull; history of petit mal epilepsy (seizures) due to fragment wound of the skull; scar of the right parietal region, residual of a fragment wound; bilateral hearing loss; bilateral tinnitus; and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from September 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In decisions dated in March 2014, September 2014, and February 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the February 2016 decision also remanded the Veteran's service connection claim for a bilateral knee disorder.  A subsequent July 2016 rating decision granted entitlement to service connection for osteoarthritis of the left and right knee.  Therefore, this issue is no longer before the Board.  See Grantham v. Brown, 11 F.3d 1156, 1158 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his gallbladder removal and resulting residuals are directly due to his in-service exposure herbicide agents.  See June 2006 Claim.  The Veteran had active service in the Republic of Vietnam from February to August 1970.  See DD Form 214.  Thus, his exposure to herbicide agents is presumed.  See 38 C.F.R. § 3.307(6)(iii).  Although the chronic calculus cholecystitis, and dilated common bile duct with common duct stone and subsided acute pancreatitis that preceded the Veteran's June 2000 gallbladder removal are not presumptive diseases associated with herbicide agent exposure under 38 C.F.R. § 3.309(e), the Board must also determine whether service connection is warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  While medical opinions concerning the Veteran's alternative theories of entitlement for direct and secondary service connection have been obtained, these opinions have not addressed the Veteran's theory regarding exposure to herbicide agents.  The Board therefore finds that a remand is needed to obtain a medical opinion that addresses this theory of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his residuals of gallbladder removal.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Huntington VA Medical Center dated since November 2016.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's residuals of gallbladder removal.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should also note that the Veteran is presumed to have been exposed to herbicide agents, including Agent Orange, during service.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's gallbladder removal, and any residuals thereof, had its onset during active service or is otherwise related to active service, including exposure to herbicide agents therein (notwithstanding the fact that it may not be a presumed association).

In providing an opinion, the examiner should consider the following:  (1) the Veteran's reports that he experienced epigastric pain, nausea, vomiting, and cold sweats during service; (2) the March 2007 statement in which the Veteran reported that he sought treatment for stomach pain, sickness, vomiting, and cold sweats after service; and his private doctor told him that the symptoms were related to a gallbladder problem; and (3) the January 2017 statement in which the Veteran stated that he has experienced stomach problems since his time in the Army, and his gallbladder problems had present since leaving the service until the gallbladder was finally removed.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




